Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b). 
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Specifically, claim 22 is being interpreted under 35 U.S.C. 112(f) because this claim explicitly uses “means” coupled with functional recitations devoid of any structure.  Corresponding structure has been found in at least Figs. 1, and [0227]-[0230] of the instant specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9, 10, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


parsing syntax elements for the first index group that are necessary for construction of samples in the first index group.”
	Claim 5 recites: “wherein parsing the syntax elements for the second index group comprises parsing syntax elements for the second index group that are necessary for construction of samples in the second index group.
	While claim 6 recites “the method of claim 5, wherein syntax elements necessary for construction of samples in a particular index group include one or more of: one or more syntax elements that indicate indices in an array of current palette entries; and one or more syntax elements that represent values of escape samples in the particular index group.
Claim 7 recites “he method of claim 6, wherein syntax elements necessary for construction of samples in a particular index group further include: one or more syntax elements that specify whether an index of a respective sample is the same as an index of a previous scanned sample.
	The highlighted phraseology renders these claims indefinite in scope.  At the outset, it is considered indefinite for something to be both “necessary for” while also including a variable (one or more of) definition of elements.  Moreover, “necessary for” is at odds with the open claim language of “comprising” and “including”.  The Examiner realizes that palette coding does include a variety of input conditions (e.g. a picture region with all pixels therein being the exact same color such that there would be no escape samples in the corresponding index group) but such variability as to what syntax 
	Claims 14-17 recite language parallel to that found in claims 4-7 and are rejected for the same rationale specified above.
	Claims 9 and 10 refer to “wherein parsing the syntax elements comprises encoding the syntax elements” but there are two potential “parsing syntax elements” steps in antecedent claim 1.  It is unclear if one or both of these steps are being referred to in claims 9 or 10 thereby rendering these claims indefinite.
	Claims 19 and 20 recite language parallel to that found in claims 9 and 10 and are rejected for the same rationale specified above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it encompasses transitory media as per [0030] of the instant specification.  A transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See also MPEP 2106.03.
A suggestion is made that the Applicant amend claim 21 to recite a non-transitory computer-readable medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang {US-2017/0195676 A1}  and Ye {S. Ye, Z. Chen, W. Zhang and L. Xu, "Parallel palette mode decoding for HEVC SCC," 2016 IEEE International Symposium on Circuits and Systems (ISCAS), Montreal, QC, Canada, 2016, pp. 2551-2554, doi: 10.1109/ISCAS.2016.7539113}.
Claim 1
	In regards to claim 1, Chuang discloses a method of coding video data {abstract and [0002] Technical Field}, the method comprising:
dividing a current coding unit (CU) of video data into a plurality of index groups, the current CU of video data coded using palette mode {see claim 6 disclosing dividing the current coding unit into multiple blocks where each block is coded by the palette 
parsing syntax elements for a first index group of the plurality of index groups {Each of the divided CU blocks has a corresponding palette index per [0044], [0109], and [0118].  These individual palette coding syntax correspond to a “first index group” for the first divided block and a “second index group” for the second divided block.  Once divided, conventional palette coding/parsing ensues for the individual palette coding syntax elements for each divided block as per claim 6.  Alternatively, see Figs 16 or 18 including step 1670 that parses the index of the first index group.  Further details in Line-Constrained Run-Coding For Palette Index in [0148]-[0158] in which the palette indices are constrained to lines or line fractions (index groups)};
after parsing the syntax elements for the first index group, parsing syntax elements for a second index group of the plurality of index groups {coding/parsing the syntax elements follows a scan order from block to block as per Fig. 14A and [0115] thus meeting the “after parsing…first…parse…second” language.  Alternatively:  after the first line index is parsed, the syntax elements for the second line are copied (parsed) by one of the four methods in [0148]-[0153].  See also [0172] Coding of the First Index of Each Line and [0173] discussing that for each line 


	Chuang, however, is not relied upon to disclose the details of reconstruction as indicated by strikethrough font above.
Ye is a highly analogous reference in the same field of palette-based video coding/decoding (see title, abstract, Introduction section I).  Like Chuang, Ye also divides the coding unit (CU) into sub-CUs by splitting/dividing the largest size CU into sub-CUs each of which are coded/decoded independently. See Introduction Section 1 and abstract.  See also Fig. 2 and Section III showing various examples of dividing/splitting the CU into sub-CUs.  As also discussed therein, each sub-CU has its own syntax elements including indices, input map, run types and run lengths.  As such, Ye shares many similarities with Chuang and the instant invention as presently claimed.

reconstructing samples of the second index group based the palette for the current CU and the syntax elements for the second index group {see above citations to Ye in which the sub-CUs and their palette indices and syntax correspond to the first and second index groups.  Reconstruction is discussed in Sections I, and particularly Section III}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chuang’s divided-CU-based palette coding/decoding to include reconstructing the current CU of video data based on the syntax elements for the first index group and the syntax elements for the second index group, wherein reconstructing comprises: reconstructing samples of the first index group based on a palette for the current CU and the syntax elements for the first index group; and reconstructing samples of the second index group based the palette for the current CU and the syntax elements for the second index group as taught by Ye because doing so permits parallel operations as per sections I and VI of Ye and/or  because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
	In regards to claim 2, Chuang discloses wherein parsing the syntax elements for the second index group comprises:
 if the index is the same as the one above, one flag can be signaled instead of the index itself}.
Claim 3
	In regards to claim 3, Chuang discloses wherein coding the syntax element that specifies whether the index of the respective sample is the same as the index of the previous scanned sample comprises:
coding, using a context determined based on a run type, the syntax element that specifies whether the index of the respective sample is the same as the index of the previous scanned sample {see [0165]-[0173]}.
Claim 4
	In regards to claim 4, Chuang discloses wherein parsing the syntax elements for the first index group comprises parsing syntax elements for the first index group that are necessary for construction of samples in the first index group
{Each of the divided CU blocks has a corresponding palette index per [0044], [0109], and [0118].  These individual palette coding syntax correspond to a “first index group” for the first divided block and a “second index group” for the second divided block.  
Claim 5
	In regards to claim 5, Chuang discloses wherein parsing the syntax elements for the second index group comprises parsing syntax elements for the second index group that are necessary for construction of samples in the second index group
{After the first line index is parsed, the syntax elements for the second line are copied (parsed) by one of the four methods in [0148]-[0153].  See also [0172] Coding of the First Index of Each Line and [0173] discussing that for each line after signaling the current line is coded as full line or partial line, the index of the line is signaled and that if the index is the same as the one above, one flag can be signaled instead of the index itself.  See also Examples 1 and 2 and Tables 10, 11, 12A-J}.
Claim 6
	In regards to claim 6, Chuang discloses wherein syntax elements necessary for construction of samples in a particular index group include one or more of:
one or more syntax elements that indicate indices in an array of current palette entries {see citations above for claims 5 and 6 which include indices}; and
one or more syntax elements that represent values of escape samples in the particular index group {see citations above for claims 5 and 6 which include escape 

Claim 7
	In regards to claim 7, Chuang discloses wherein syntax elements necessary for construction of samples in a particular index group further include:
one or more syntax elements that specify whether an index of a respective sample is the same as an index of a previous scanned sample {see Line-Constrained Run-Coding For Palette Index in [0148]-[0158] discussing four methods that copy syntax including index from a previous line or line fraction thereby specifying whether an index is the same as a previous sample as claimed.  See also [0172] Coding of the First Index of Each Line and [0173] discussing that for each line after signaling the current line is coded as full line or partial line, the index of the line is signaled and that if the index is the same as the one above, one flag can be signaled instead of the index itself}
Claim 8
	In regards to claim 8, Chuang discloses after parsing the syntax elements for the second index group, parsing syntax elements for a third index group of the plurality of index groups; and after parsing the syntax elements for the third index group, parsing syntax elements for a fourth index group of the plurality of index groups {it is noted that the “third index group” and “fourth index group” have an unspecified relationship to the first and second index groups of claim 1 and are not, for example, the result of CU division.  As such, these third and fourth index groups read on the iterative and highly conventional palette coding disclosed by Chuang that iteratively proceeds from CU to CU until the whole picture is encoded.   Note that Chuang’s CU division process divides 
Claim 9
	In regards to claim 9, Chuang discloses wherein parsing the syntax elements comprises encoding the syntax elements. {Each of the divided CU blocks has a corresponding palette index per [0044], [0109], and [0118].  These individual palette coding syntax correspond to a “first index group” for the first divided block and a “second index group” for the second divided block.  Once divided, conventional palette coding/parsing ensues for the individual palette coding syntax elements for each divided block as per claim 6.  Alternatively, see Figs 16 or 18 including step 1670 that parses/encodes the index of the first index group.  Further details in Line-Constrained Run-Coding For Palette Index in [0148]-[0158] in which the palette indices are constrained to lines or line fractions (index groups) before encoding}
Claim 10
	In regards to claim 10, Chuang discloses wherein parsing the syntax elements comprises decoding the syntax elements {see [0204]-[0205]}.

Claims 11-20, 21 and 22
The rejection of claims 1-10 above applies mutatis mutandis to the corresponding limitations of claims 11-20, respectively while noting that Chuang discloses the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroche (US 20170310977 A1) discloses palette mode coding in which the syntax elements are provided in sets and generating a group of indexes corresponding to a set of syntax elements depends on a first syntax element of the set, the operation used to generate the indexes being one of:  repeating an index having the block position just above; and repeating an index coded in a second syntax element of the set.  See [0020]-[0021]. [0038], [0112]-[0114], [0237], [0417].
Karczewicz (US 20160345030 A1)  discloses in [0014]-[0015] determining, based on first entropy encoded data in a bitstream, a set of run-related syntax element groups for a current block of a current picture of the video data; determining, based on second entropy encoded data the bitstream, a set of palette index syntax elements for the current block, the first entropy encoded data occurring in the bitstream before the second entropy encoded data, wherein: each respective run-related syntax element group of the set of run-related syntax element groups indicates a respective type of a respective run of identical palette mode type indicators and a respective length of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486